PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Moalemzadeh, Peter
Application No. 16/203,095
Filed: 28 Nov 2018
For: DNA Medical Identification Bracelet

:
:
:	DECISION ON PETITION
:
:



This is a decision in response to renewed petition under 37 CFR 1.137(a), filed March 10, 2021.

The petition under 37 CFR 1.137(a) is GRANTED.

The instant application became abandoned for failure to timely file a proper reply to the Notice to File Missing Parts, mailed December 19, 2018  This Notice set an extendable period for reply of two months for Applicant to submit the application search and examination fees, the surcharge for their late filing, additional claims fees (for 37 total claims over 20, and 4 independent claims over 3), an inventor’s oath or declaration, a substitute specification (together with a statement that it contains no new matter), and replacemnt drawings.  On July 18, 2019, Applicant filed a reply, consisting of a substitute specification and a Certification of Micro Entity status form.  However, the reply was not proper, because inter alia, none of the fees required by the Notice to File Missing Parts were paid.  In addition, the reply was not timely because it was not accompanied by a five month extension of time.  As such, the application became abandoned by operation of law on February 20, 2019.  The Office mailed a Notice of Abandonment on          July 25, 2019.  

Applicant filed a petition to revive under 37 CFR 1.137(a) on October 18, 2019.  However, the petition was dismissed in a decision mailed on December 9, 2019.  The petition was dismissed because Applicant did not pay the petition fee.  In addition, Applicant did not pay the full amount due for the 37 total claims over 20 ($75 was still due), the full amount due for 4 independent claims in excess of 3 ($115 was still due), and the $40 surcharge for late submission of the inventor’s oath or declaration.  Lastly, Applicant did not file replacement drawings as required by the Notice to File Missing Parts.  Applicant filed a renewed petition to revive on February 10, 2020.  However, that petition was dismissed in a decision mailed on April 27, 2020.  The decision explained that Applicant had not submitted a brief description of the several views of the drawings. 

With a renewed petition filed April 27, 2020 and June 22, 2020, Applicant submitted a substitute specification that contained a brief description of the several views of the drawings, together with a “no new matter” statement (filed June 22, 2020).  The renewed petition was granted in a decision mailed on July 24, 2020.  However, the decision granting the petition was mailed in error, and was vacated in a corrected decision mailed on November 12, 2020.

The corrected decision explained that Applicant had not submitted a marked-up copy of the substitute specification, showing the added text with underlining.  Whenever a substitute specification is filed, changes must be shown by way of mark-ups:  underlining to show text that is being added, and strike-throughs or brackets to show text that is being removed.  In addition, a clean copy of the substitute specification, without markings, must also be submitted.  Lastly, whenever a substitute specification is filed, Applicant must submit a separate statement (i.e. not in the substitute specification) that “the substitute specification includes no new matter.”  See 37 CFR 1.125.  

In addition, the corrected decision explained that the replacement drawings were not acceptable because each drawing sheet was not labelled in the header as “Replacement Sheet.”  As set forth in 37 CFR 1.84(c):

	 (c) Identification of drawings. Identifying indicia should be provided, and if provided, 	should include the title of the invention, inventor’s name, and application number, or 	docket number (if any) if an application number has not been assigned to the application. 	If this information is provided, it must be placed on the front of each sheet within the top 	margin. Each drawing sheet submitted after the filing date of an application must be 	identified as either "Replacement Sheet" or "New Sheet" pursuant to § 1.121(d). If a 	marked-up copy of any amended drawing figure including annotations indicating the 	changes made is filed, such marked-up copy must be clearly labeled as "Annotated 	Sheet" pursuant to §  1.121(d)(1).  

Applicant filed a renewed petition to revive on December 8, 2020.  However, the petition was dismissed in a decision mailed on December 16, 2020.  The decision acknowledged receipt of the “no new matter” statement, marked-up copy of the substitute specification, and replacement drawings, filed December 8, 2020.  However, the marked-up copy of the substitute specification, and the “Replacement Sheet” headers added to the replacement drawings were handwritten.  As set forth in MPEP 608.01(I), “[a]ll papers which are to become a part of the permanent records of the U.S. Patent and Trademark Office must be legibly written either by a typewriter or mechanical printer in permanent dark ink or its equivalent…(emphasis added).”

Accordingly, the December 16, 2020 decision instructed Applicant to submit a marked-up copy of the substitute specification fully typed (no handwriting), replacement drawing sheets with the “Replacement Sheet” headers also typed, together with a signed statement that the substitute specification contains no new matter. 

Applicant filed a renewed petition to revive on January 6, 2021.  However, the petition was dismissed in a decision mailed on January 27, 2021.  The decision cited to 37 CFR 1.121(d), which states (emphasis added):

	One or more application drawings shall be amended in the following manner: Any 	changes to an application drawing must be in compliance with § 1.84  or, for a 	nonprovisional international design application, in compliance with §§ 1.84(c)  and 	1.1026  and must be submitted on a replacement sheet of drawings which shall be an 	attachment to the amendment document and, in the top margin, labeled "Replacement 	Sheet." Any replacement sheet of drawings shall include all of the figures appearing on 	the immediate prior version of the sheet, even if only one figure is amended. Any new 	sheet of drawings containing an additional figure must be labeled in the top margin as 	"New Sheet." All changes to the drawings shall be explained, in detail, in either the 	drawing amendment or remarks section of the amendment paper.

The January 27, 2021 decision noted that the replacement drawing sheets submitted by Applicant were not labelled as “Replacement Sheet” in the top margin.  Rather, they were labelled in the left hand side margin.  Accordingly, on renewed petition, Applicant was instructed to submit replacement drawing sheets with the “Replacement Sheet” headers in the top margin.  

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed; (2) The petition fee as set forth in 37 CFR 1.17(m); and (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional.  

With the instant renewed petition, Applicant has submitted replacement drawing sheets with “Replacement Sheet” in the top margin.  The other requirements for a grantable petition to revive were previously satisfied with the earlier filed petitions.

The application is being forwarded to the Office of Patent Application Processing for pre-examination processing, using the substitute specification and replacement drawing sheets filed March 10, 2021.
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
		
/Cliff Congo/

Cliff Congo			
Attorney Advisor
Office of Petitions